DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Jenny on 7/7/22. Examiner requested terminal disclaimers obviating potential double patenting rejections against US Patents 8,409,022 and 8,979,674. Applicant accepted.  

Allowable Subject Matter
2.	Claims 1-8,10-14,16-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches an iron golf club head comprising the structure required by independent claims 1 and 11.  Specifically, the independent claims require a golf club with iron type structural elements including a face member and body member, wherein the face member is formed by defined first and second legs with specific junctures between the legs and body member. A rear end of the second leg comprises a trapezoidal projection forming a portion of the sole. The trapezoidal shape of the projection provides manufacturing improvements. Specifically, it makes casting of the face member easier, and provides convenient alignment with the body. This arrangement provides a golf club with improved COR at a lower portion of the face, while maintaining structural integrity and improved manufacturing efficiencies.  One having ordinary skill in the art would not have found it obvious to modify a traditional golf club in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Reid, Jr. et al. (US Pat. No. 4,193,601), Gilbert et al. (US Pat. No. 6,875,124) and Cheng et al. (US Pat. No. 7,121,958). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711